"No person shall keep his shop, warehouse, cellar, restaurant, or workshop open for the reception of company, or shall sell or expose for sale any merchandise whatsoever on the Lord's day; but this section shall not be construed to prevent the entertainment of boarders, nor the sale of milk, bread, and other necessaries of life, nor drugs and medicines." P. S., c. 271, s. 5. One of the offences created by this statute is the keeping open a shop, restaurant, or other similar place for the reception of company on Sunday. When the defendant kept open his shop on Sunday for the reception of the people who came there, and entertained them with food and ice cream which he sold them to be eaten on the premises, he committed the offence *Page 221 
charged, unless what he did came within the exception in the statute allowing the sale of the necessaries of life. One effect of the exception is to restrict the statute so that it will not apply to "the sale of milk, bread, and other necessaries of life." It does not, however, permit the keeping open on Sunday of shops, restaurants, and other places named, for the reception of company. The opening of a shop on Sunday, and the sale of food and ice cream to be eaten upon the premises, or furnishing similar entertainment, is a keeping open of the place for the reception of company within the meaning of the statute, to which the excepting clause does not apply. To give the exception any greater effect would be to emasculate the statute and prevent it from accomplishing the object intended, which is to prevent shops, restaurants, and other similar places from being open for the reception of company and the transaction of their regular business on Sunday. There was no error in refusing to charge the jury as requested, or in the instructions given, which, construed in view of the facts, were in effect that the selling of food to be eaten on the premises was a violation of law.
Exceptions overruled.
CLARK, J., did not sit: the others concurred.